Citation Nr: 0936208	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-09 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Flagler Hospital in Augustine, 
Florida, on February 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Flagler Hospital in 
Augustine, Florida, on February 5, 2008.

In September 2009, the Board advanced this appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The Veteran was treated for an itchy skin rash that had 
been present for 10 days at Flagler Hospital in Augustine, 
Florida, on February 5, 2008.

3.  VA payment or reimbursement of the costs of the February 
5, 2008, care was not authorized.

4.  The medical expenses incurred on February 5, 2008, were 
not incurred as a result of medical emergency.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at Flagler Hospital in 
Augustine, Florida, on February 5, 2008, have not been met.  
38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.93, 17.120, 17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2008).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (2008).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The Veteran contends that he is entitled to reimbursement of 
medical expenses incurred for treatment of an itchy skin rash 
at Flagler Hospital in Augustine, Florida, on February 5, 
2008.  He asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available the day he sought treatment.  

The record reflects that the Veteran reported to the 
emergency room at Flagler Hospital in Augustine, Florida, a 
non-VA facility, on February 5, 2008, with complaints of an 
itchy skin rash that had been present for the past 10 days.  
He has not explained why he waited 10 days before seeking 
treatment.  However, records associated with his emergency 
treatment show that he reported that the skin condition had 
both improved and worsened over the previous 10 days.  

In written statements, the Veteran reported that as of the 
early morning hours of February 5, 2008, he was no longer 
able to stand the itching, and felt that he had no 
alternative but to seek emergency treatment.  He asserts, in 
retrospect, that his condition qualified as emergent, because 
when he told physicians at the emergency room that he had had 
a recent change of medication, the physicians were concerned 
that the rash could have been due to an allergic reaction.  
Significantly, however, the emergency room records do not 
demonstrate this concern.  He was prescribed Benadryl for 
relief of itching, and was discharged without instructions 
for follow up.

The record does not establish that the treatment the Veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that service connection is 
not in effect for any disability.  As the Veteran's treatment 
was not pre-authorized and he is not service-connected for 
any disability, he does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  
Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the Veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  

Although the Veteran submitted his claim for reimbursement 
within 90 days of receiving unauthorized emergency medical 
treatment at a public facility, he has not met the criteria 
enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 and is therefore not entitled to reimbursement for his 
unauthorized medical expenses.  While the Veteran is 
financially liable to the provider of the emergency 
treatment, and was enrolled in the VA health care system 
prior to receiving treatment, is not covered under a 
health-plan contract for payment or reimbursement either in 
whole or in part, is not eligible for reimbursement under 
38 U.S.C.A. § 1728, which allows for VA payment or 
reimbursement for emergency treatment for a service-connected 
disability and in other limited instances, and the condition 
for which the emergency treatment was furnished was not 
caused by an accident or work-related injury, the Board finds 
that the condition for which the Veteran sought treatment was 
not of such a nature that a prudent layperson would have 
reasonably expected that a delay in seeking emergency medical 
treatment would have been hazardous to life or health.

While the Veteran presented to the emergency room with 
complaints of symptoms which had persisted for several days, 
nothing in the record demonstrates that the Veteran's itchy 
skin rash was hazardous to his life or health.  Indeed, the 
evidence weighs against such a finding, as the Veteran did 
not feel that his condition warranted medical attention until 
10 days after the condition first manifested.  In addition, 
even if there was concern that his rash could have been the 
result of an allergic reaction to medication, there is no 
clinical evidence demonstrating this concern, or that he was 
ultimately diagnosed with a skin reaction secondary to 
medication.  Thus, despite the Veteran's reported level of 
discomfort, the Board finds that the Veteran, as a prudent 
layperson, could not have reasonably expected that a delay in 
seeking emergency medical treatment would have been hazardous 
to life or health.  

Having determined that the Veteran's condition could not 
reasonably have been construed by a layperson as emergent, 
the Board need not address whether a VA facility was feasibly 
available.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The Board acknowledges both that the Veteran was in 
discomfort as a result of his rash, and that he was unaware 
that he needed VA's authorization prior to seeking private 
medical care.  However, the weight of the evidence is against 
a finding that a delay in seeking emergency medical treatment 
would have been hazardous to his life or health.  The Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
"No equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  The Veteran's claim 
fails to meet the requirements under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  Accordingly, payment or 
reimbursement of unauthorized medical expenses incurred at 
Flagler Hospital in Augustine, Florida, on February 5, 2008 
is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  There is no indication in the VCAA, 
however, that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the RO has explained 
to the Veteran the basis for the finding that the medical 
expenses incurred on February 5, 2008, were not covered by 
VA.  The Veteran has been afforded the opportunity to present 
information and evidence in support of the claim.  The Board 
finds that these actions satisfy any duties to notify and 
assist owed the Veteran in the development of his claim.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Flagler Hospital in Augustine, 
Florida, on February 5, 2008 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


